PER CURIAM.
Appellant Willie Jenkins was convicted of both delivery and possession of hydromor-phone. §§ 893.03(2)(a)(l)(k) and 893.13, Fla.Stat. (1987). It is undisputed that the two offenses involved a single, undivided quantum of the controlled substance. Therefore we must remand this case to the trial court with directions to vacate the judgment and sentence for possession. Gordon v. State, 524 So.2d 1047 (Fla. 2d DCA 1988). The judgment and sentence for delivery of hydromorphone are affirmed.
SCHEB, A.C.J., and DANAHY and HALL, JJ., concur.